                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


COY E. FISHER, an individual,

               Plaintiff,

v.                                                      2:18-CV-00646-CG/SMV

JEFFERY L. ROBERTSON; ACCC GENERAL;
JOHN DOES I-X; JANE DOES I-X,

               Defendants.


                              ORDER TO WITHDRAW

       THIS MATTER having come before the Court upon third party Workers’

Compensation Administration’s Unopposed Motion to Withdraw. Doc. 33. The Court,

having reviewed the Motion, finding that the parties concur and being otherwise fully

advised in the premises,

       IT IS THEREFORE ORDERED that the Workers’ Compensation Administration

is allowed to withdraw from electronic service so that it does not receive any future

mailings from the court or counsel.




                                        ______________________________________
                                        THE HONORABLE STEPHAN M. VIDMAR
                                        United States Magistrate Judge
SUBMITTED BY:


_____/s/_Craig C. Kling____
CRAIG C. KLING, for WCA
WCA Assistant General Counsel


Approved by:


Telephonically approved on 1/25/19___
JOSEPH M. ZEBAS, Esq.
Attorney for Plaintiff


Electronically approved on 1/23/19____
A. RENEE MASCAREÑAS, Esq.
Attorney for Defendants
